Citation Nr: 0500590	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous 
condition, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to April 
1968.

This appeal comes before the Board of Veterans' Appeals from 
an August 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that in effect denied a petition 
to reopen a claim for service connection for PTSD.

As discussed below, the Board is reopening the veteran's 
claim for service connection for a nervous condition, to 
include PTSD.  In the REMAND portion of this decision, the 
Board will REMAND the reopened claim to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  In July 1994, the RO last denied a claim for service 
connection for a nervous condition, including PTSD.  

3.  Since 1994, new and material evidence has been submitted 
that is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The claim for service connection for a nervous condition, to 
include PTSD, is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004) and 3.156 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the U.S. Army from June 
1966 to April 1968.  Past rating decisions have denied 
service connection for psychiatric disorders (a nervous 
condition in March 1970; a psychosis in July 1976; a nervous 
condition in November 1993).

VA records from 1990 and 1991 describe a borderline 
personality disorder and paranoid schizophrenia.  There are 
VA diagnoses of schizophrenia and anxiety disorder in 1992, 
with references to PTSD features and a borderline personality 
disorder.  In 1993, there also are references to a panic 
disorder and the need to rule out bipolar disorder.  

On a March 1994 VA PTSD examination, the examiner noted the 
veteran's account of having served as a combat medic in 
Vietnam during the Vietnam War.  The veteran stated that many 
in his unit were killed by mortar fire, that he witnessed the 
execution of prisoners while serving with the Thai army, and 
that he was court martialed for shooting at a sergeant.  The 
diagnoses were schizophrenia by record and borderline 
personality disorder.  

In July 1994, the RO denied service connection for a nervous 
condition that included PTSD.  The veteran filed a notice of 
disagreement in October 1994, and the RO issued a statement 
of the case in October 1995.  Thereafter, the veteran did not 
perfect his appeal by filing a substantive appeal in a timely 
fashion.  Thus, the July 1994 rating decision became final.  
38 U.S.C.A. § 7105 (West 2002).

VA medical records from 1995 to 1996 relate to various 
problems.  There are diagnostic impressions of PTSD in 1996, 
with references to cluster borderline personality disorder.

The veteran requested reopening of his claim for service 
connection for PTSD in February 1997.

The diagnoses on a March 1997 VA PTSD examination were 
substance use disorder, benzodiazepine dependence, 
schizophrenia by record, and borderline personality disorder.  
The examiner felt that the veteran was not genuinely affected 
by reported accounts of having served as a combat medic in 
Vietnam and that his nightmares were not directly related to 
his Vietnam experiences.  

VA outpatient medical records from 1997 and 1998 relating to 
various conditions also include references to PTSD diagnoses 
or the need to rule out PTSD.   

The veteran wrote to the RO in June 1998 regarding his claim 
for PTSD.  He stated that he had not yet received a statement 
of the case.  He also attached a June 1998 letter from a 
clinical psychologist, Hector J. Marrero, Ph.D., who wrote 
that he had been treating the veteran since 1996 for symptoms 
of a severe depressive disorder and psychotic features, 
secondary to his presence in the Vietnam War.

VA outpatient medical records from 2000 to 2002 show 
treatment for various conditions, including participation in 
a  Vietnam veterans' therapy group.  The record includes VA 
psychiatric diagnoses of PTSD, such as in November 2001 and 
March 2002.  During inpatient treatment for an unrelated 
disorder from December 2001 to February 2002, the veteran 
also was psychiatrically evaluated for a history of PTSD.  He 
complained of recurrent nightmares with war content for the 
past month and short-duration flashbacks.  There also are 
progress notes documenting various PTSD symptoms, including 
nightmares and visual and auditory hallucinations after 
seeing war scenes on television.  However, there also is a 
diagnosis of schizophrenia by history, along with histrionic 
traits, in April 2002.  

Dr. Marrero wrote in June 2002 that the veteran had been 
referred to his office in 1996 due to a severe depressive and 
anxiety disorder with recurrent psychotic tendencies.  He had 
been undergoing psychotherapy with unsuccessful results.  He 
listed diagnoses of PTSD and recurrent major depression with 
psychotic features.  

II.  Analysis

As a preliminary matter, the Board notes that the RO 
initially denied the veteran's claim in August 1997.  After 
the veteran filed a notice of disagreement, the RO issued him 
a statement of the case in December 1997.  The RO has treated 
that appeal as not having been perfected in a timely fashion.  
However, in June 1998, the wrote to the RO that he had not 
received any statement of the case and expressing a desire to 
receive a statement of the case so he could file a VA Form 9.  
This correspondence from the veteran was well within the one-
year timeframe for perfecting appeals, as provided by law.  
The Board thus concludes that the veteran has been 
consistently prosecuting his appeal of the RO's August 1997 
decision that essentially denied reopening of a claim for 
service connection for PTSD.

In addition, that August 1997 rating decision was phrased in 
terms of service connection for PTSD, but it in effect 
considered whether new and material evidence had been 
submitted to reopen the claim. 

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  The VCAA and 
its implementing regulations essentially eliminate the 
requirement of a well-grounded claim, and they provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  However, the VA is not required to 
provide assistance if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VA 
must notify a claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice required by 38 
U.S.C. § 5103(a) (West 2002) must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 38 C.F.R. § 3.156(a) (2004).  
Here, the veteran's petition to reopen his claim was received 
much earlier than August 29, 2001.  Thus, the former 
definition of new and material evidence applies: new and 
material evidence is evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The RO sent correspondence to the veteran in May 2002; 
statements of the case in December 1997 and June 2003; and a 
supplemental statement of the case in September 2003.  In 
this decision, the Board will reopen the veteran's claim for 
service connection for PTSD.  Therefore, the provisions of 
the VCAA and its implementing regulations will be addressed 
after the Board reopens the claim.  Under these 
circumstances, there is no possibility of prejudice to the 
veteran by issuing this decision because it reopens his 
claim, directs further development of it, and reserves 
determining whether there has been compliance with the VCAA 
and implementing regulations until the additional development 
is completed.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

Evidence that is both new and material evidence is needed to 
reopen the veteran's claim for service connection for PTSD.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156 (2000), 
20.1100, 20.1104, 20.1105 (2004); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  "New and material evidence" 
means evidence not previously submitted to VA decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (The Board notes that the definition of 
"new and material evidence" was recently revised, but the 
new version only applies to applications to reopen which are 
received by the VA on or after August 29, 2001; thus the new 
version does not apply to the instant case, which was filed 
before August 29, 2001.  See 38 C.F.R. § 3.156(a) (2004)).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For 
purposes of the "new and material evidence" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  (In addition, service connection may be 
presumed for certain chronic diseases, including psychoses, 
that are manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  However, 
the veteran seeks service connection for PTSD, not a 
psychosis, in this case.)

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
determination is based on analysis of all the evidence and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).  As a matter 
of law, a medical provider cannot provide supporting evidence 
that the claimed in-service event actually occurred based on 
a post-service medical examination.  Moreau v. Brown, 9 Vet. 
App. 389, 395-6 (1996).  

In this case, the last final denial was the RO's July 1994 
decision, which denied an application to reopen a claim for 
service connection for a nervous condition.  At that time, 
the record consisted of the veteran's service medical 
records, various VA and non-VA medical records, and the 
veteran's submissions.

Since the July 1994 decision, much more evidence has been 
associated with the veteran's claims folder.  First, the 
veteran has submitted several letters from a clinical 
psychologist (Dr. Marrero) showing treatment for a Vietnam 
War-related severe depressive disorder with psychotic 
features and PTSD since 1996.  Second, numerous VA medical 
records showing treatment for various psychiatric disorders, 
including PTSD, have been submitted.  Simply put, this 
evidence is both new and material.  Therefore, the veteran's 
claim for service connection for a nervous condition to 
include PTSD is reopened.

The Board does not express any opinion as to the ultimate 
outcome of this case.  This decision addresses only the very 
narrow issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
nervous condition to include PTSD.  


ORDER

The claim for service connection for a nervous condition to 
include PTSD is reopened.  To this extent only, the appeal is 
granted.


REMAND

Having reopened the claim for service connection for a 
nervous condition to include PTSD, the Board now will discuss 
what additional development is necessary on remand.

The record includes several letters from a non-VA clinical 
psychologist, Dr. Hector Marrero, indicating that he has been 
treating the veteran since 1996 for PTSD and a severe 
depressive disorder and psychotic features secondary to the 
Vietnam War.  On remand, the RO must seek to obtain copies of 
Dr. Marrero's treatment from 1996 to the present.

The RO should ascertain if the veteran continues to receive 
any VA or non-VA treatment for any psychiatric disorder, 
including PTSD.  The RO should then obtain any identified 
treatment records relating to a nervous condition, including 
PTSD.

Under the applicable regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2004) (i.e., a 
diagnosis under DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2004).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2004).  However, if the 
veteran did not engage in combat with the enemy or alleges a 
stressful experience unrelated to combat, then credible 
supporting evidence, other than the veteran's own lay 
testimony, must be presented to show that the claimed in-
service stressor occurred.

In this case, further development is needed to ascertain 
whether the veteran engaged in combat.  He has stated that he 
was a combat medic in Vietnam during the Vietnam War.  He 
also contends that he was detailed to the Thai army for a 
period of time and that he was also court martialed for 
shooting at a sergeant.  However, the RO has not obtained any 
of the veteran's service personnel records.  On remand, the 
RO must obtain a full set of the veteran's service personnel 
records, including records of court martials or 
administrative proceedings.  The RO must then ascertain 
which, if any, of the veteran's stressors are related to 
combat and which are not related to combat, and it must 
verify those stressors, as warranted.

In addition, the veteran should be re-examined by the VA.  
The RO has previously afforded the veteran VA examinations to 
assess the nature of his psychiatric disorder.  However, 
those examinations are outdated.  Therefore, a new VA 
examination, one that considers all of the newer evidence as 
well as the older evidence, must be conducted.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must obtain a full set of the 
veteran's service personnel records, 
including any court martials or 
administrative proceedings.

2.  The RO must then seek to obtain 
copies of treatment records from 1996 to 
the present from a non-VA clinical 
psychologist, Dr. Herbert J. Marrero.  

3.  The RO must also ascertain if the 
veteran has received any additional VA 
or non-VA treatment for psychiatric 
disorders, including PTSD, from 2002 to 
the present.  If any such records are 
identified, it should then obtain copies 
of such records.

4.  The RO must then ascertain which, if 
any, of the veteran's alleged stressors 
are combat-related and which, if any, 
are non-combat-related.  Thereafter, the 
RO should undertake all necessary 
development to verify the alleged 
stressors, subject to the nature of the 
stressors as combat-related or non-
combat-related.

5.  The RO must then afford the veteran 
a VA psychiatric examination to assess 
the current nature and severity of any 
psychiatric disorder, including PTSD.  
The RO must provide the examiner with a 
memorandum detailing which stressors, if 
any, have been verified.  The claims 
folder must also be provided to the 
examiner, who must specifically indicate 
if and how he reviewed the folder and 
the RO's memorandum of verified 
stressors.  The examiner should discuss 
whether the veteran has any psychiatric 
disorder, including any PTSD that 
comports with all official requirements 
of the VA.  See 38 C.F.R. § 4.125; DSM-
IV.

6.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a nervous 
condition, to include PTSD.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond 
thereto.  The case should thereafter be 
returned to the Board for any further 
review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be treated 
expeditiously.  All claims are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled expeditiously.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


